Citation Nr: 0308855
Decision Date: 05/09/03	Archive Date: 07/22/03

DOCKET NO. 95- 24 269A       DATE MAY 09, 2003

On appeal from the Department of Veterans Affairs Regional Office
in Pittsburgh, Pennsylvania

THE ISSUE 

Entitlement to service connection for post-traumatic stress
disorder. 

REPRESENTATION 

Appellant represented by: Veterans of Foreign Wars of the United
States 

WITNESS AT HEARING ON APPEAL 

Appellant

ATTORNEY FOR THE BOARD 

Frank L. Christian, Counsel 

INTRODUCTION

The veteran served on active duty in the United States Army from
May 1965 to May 1968, including service in the Republic of Vietnam
from June 1967 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a rating decision of June 1994 from the Department of
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh,
Pennsylvania, which denied service connection for post-traumatic
stress disorder (PTSD).

This case was previously before the Board in August 1998, at which
time the Board remanded the case to the RO for additional
development of the evidence, including asking the claimant to state
the names and addresses of all private and VA health care providers
who had treated him for his claimed PTSD since service separation,
for a complete statement of all inservice stressors claimed by the
veteran, and for a VA psychiatric examination to determine whether
the claimant is suffering from PTSD due to disease or injury which
was incurred or aggravated by active service. If the claimant was
diagnosed with PTSD, the VA examiner was asked to identify each
claimed stressor which is sufficient to support that diagnosis, and
to state whether there was a causal relationship between the
stressor and the claimant's current symptomatology.

The claimant failed to respond to the RO development letter of
March 9, 1999, asking that he state the names and addresses of all
private and VA health care providers who had treated him for his
claimed PTSD since service separation, and

2 -

that he submit a complete statement of all inservice stressors
claimed by the veteran. The case was returned to the Board without
completing the additional development actions requested in the
Board's August 1998 remand order.

The case was again before the Board in December 1999, at which time
the Board remanded the case to the RO for additional development of
the evidence, including asking the claimant to state the names and
addresses of all private and VA health providers who had treated
him for his claimed PTSD since service separation, care and for a
complete statement of all inservice stressors claimed by the
veteran. The RO was further directed to prepare a summary of the
veteran's claimed inservice stressors, and to provide that summary
and any other associated documents to the U.S. Armed Services
Center for Research of Unit Records (USASCRUR) for any information
which might document the claimant's alleged stressors. The RO was
further directed to obtain a a VA psychiatric examination to
diagnose or rule out PTSD and, if the claimant was diagnosed with
PTSD, to identify each claimed stressor which is sufficient to
support that diagnosis, and to state whether there was a causal
relationship between the stressor and the claimant's current
symptomatology. The case is noe e befor e the Board for further
appellate consideration.

There has been a significant change in the law with the enactment
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No.
106-475, 3(a), 114 Stat. 2096, 2097-98 (2000) [codified as,amended
at 38 U.S.C.A. 5102, 5103, 5103A, and 5107 (West Supp. 2002)]. This
law eliminates the concept of a well-grounded claim, redefines the
obligations of VA with respect to the duty to assist, and
supersedes the decision of the United States Court of Appeals for
Veterans Claims (the Court) in Morton v. West, 12 Vet. App. 477
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet.
App. Nov. 6, 2000) (per curiam order) (holding that VA cannot
assist in the development of a claim that is not well grounded).
The VCAA is applicable to all claims filed on or after the date of
enactment, November 9, 2000, or filed before the date of enactment
and not yet final as of that date. See Karnas v. Derwinski, 1 Vet.
App. 308, 312-13 (1991).

- 3 -

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the Court
held that where a statute or regulation changes during the
appellate process, the version more favorable to the claimant shall
apply. VA's General Counsel has determined, in a precedential
opinion that the Board is bound to follow, that the VCAA is more
favorable to claimants than the law in effect prior to its
enactment. See VAOPGCPREC 11-00; Janssen v. Principi, 15 Vet. App.
123 (2001) (per curiam).

The record shows that the claimant and his representative were
informed of the provisions of the VCAA by RO letter of May 4, 200
1, which informed the claimant and his representative of VA's duty
to notify him of the information and evidence necessary to
substantiate his claims and to assist him in obtaining all such
evidence.

The record shows that the claimant and his representative were also
informed of the provisions of the VCAA by the Supplemental
Statement of the Case provided them on November 8, 2002, which
informed the claimant of VA's duty to notify him of the information
and evidence necessary to substantiate his claim and to assist him
in obtaining all such evidence. That letter also informed the
claimant and his representative which part of that evidence would
be obtained by the RO and which part of that evidence would be
obtained by the claimant, pursuant to Quartuccio v. Principi, 16
Vet. App. 183, 187 (2002) (requiring VA to notify the claimant of
what evidence he or she was required to provide and what evidence
the VA would attempt to obtain).

In addition, the Supplemental Statement of the Case provided the
claimant and his representative on November 8, 2002, informed the
claimant of the issue on appeal, the evidence considered, the
adjudicative actions taken, the pertinent law and regulations
governing service connection, the decision reached, and the reasons
and bases for that decision. In addition, that Supplemental
Statement of the Case informed the claimant of VA's duty-to assist
him by obtaining all evidence in the custody of military
authorities or maintained by any other federal, State or local
government agency, as well as any medical, employment, or other
non-government records which are pertinent or specific to that
claim; and as to which the claimant or the veteran identified and
provided record release authorizations permitting VA to

4 -

obtain those records. Further, that Supplemental Statement of the
Case informed the claimant and the veteran that should efforts to
obtain records identified by the claimant or the veteran prove
unsuccessful for any reason which the claimant or the veteran could
remedy, the VA would notify the claimant and advise him that the
ultimate responsibility for furnishing such evidence lay with the
individual seeking to claimant enter that evidence into the record.

The Board finds that all relevant evidence necessary for an
equitable disposition of the instant appeal has been obtained by
the RO, and that VA's duty of notification to the claimant of
required information and evidence and of its duty to assist him in
obtaining all evidence necessary to substantiate his claim have
been fully met. The records shows that the RO has obtained all
service medical records of the claimant, as well as all available
service department, private and VA medical records identified by
the claimant. The claimant has appeared and offered testimony in
support of his claim at a personal hearing held in August 1995
before an RO Hearing Officer, and has declined a hearing before the
Board. The RO has attempted to obtain additional detailed stressors
claimed by the veteran, but he had failed to respond to those
requests. The record further shows that the RO has requested copies
of medical records relied upon by the Social Security
Administration (SSA) in granting SSA disability benefits to the
claimant. In addition, he has been afforded a VA PTSD examination
in May 1993, and a VA PTSD examination and medical opinion in March
2002. The Board finds that it is clear that the appellant was fully
notified and aware of the type of evidence required to substantiate
his claim. In view of the extensive factual development in the
case, as demonstrated by the Board's August 1998 and December 1999
Remand orders and the record on appeal, the Board finds that there
is no reasonable possibility that further assistance would aid in
substantiating the claimant's appeal. For those reasons, further
development is not necessary for compliance with the provisions of
38 U.S.C.A. 5103 and 5103A (West Supp. 2002).

5 -

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
the instant appeal has been obtained by the RO, and VA's duty of
notification to the claimant of required information and evidence
and of its duty to assist him in obtaining all evidence necessary
to substantiate his claim have been fully met.

2. The claimant did not engage in combat against the enemy while
serving on active duty.

3. The claimant does not have a diagnosis of PTSD based upon a
verified stressor.

CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service. 38
U.S.C.A. 1110, 1131, 5103, 5103A (West 1991 & Supp. 2002); 38
C.F.R. 3.102, 3.303(a), 3.304(d), 3.304(f) (2002)

REASONS AND BASES FOR FINDINGS AND CONCLUSION

1. - The Evidence

As noted, the claimant served on active duty in the United States
Army from May 1965 to May 1968, including service in the Republic
of Vietnam from June 1967 to May 1968.

His service entrance examination, conducted in May 1965, disclosed
no pertinent abnormalities. His service medical records are silent
for complaint, treatment, findings or diagnosis of a psychiatric
disorder. At the time of his service separation examination, the
claimant denied any history of frequent or terrifying nightmares,
depression or excessive worry, loss of memory or amnesia, or
nervous trouble of

- 6 -

any sort. His service separation examination, conducted in May
1968, disclosed that his psychiatric evaluation was normal.

The claimant's service personnel and administrative records show
that his military occupational specialty (MOS) was Airframe
Repairman (68G); that he received no combat awards or decorations
for valor; and that he did not receive the Purple Heart medal.
While in the Republic of Vietnam, he served with Company D
(Maintenance), 173rd Support Battalion.

In March 1993, the claimant submitted an application for VA
disability compensation benefits (VA Form 21-526), seeking service
connection for PTSD and citing treatment at the VAMC, Altoona,
since 1993.

A VA hospital summary from the VAMC, Altoona, dated in July and
August 1980, shows that the claimant denied being in that or any
other hospital in the past, and that he requested admission for
alcohol counseling, detoxification, and rehabilitation. The
diagnoses on admission were depression and malnutrition. He was
referred to a psychiatrist whose impression was possible
personality disorder, habitual drinking and emotional hurt by loss
of his girlfriend. At hospital discharge, the diagnosis was chronic
habitual drinking.

A VA hospital summary from the VAMC, Altoona, dated in February
1982, shows that the claimant was admitted for 3 days with
complaints of ethanol problems. The discharge diagnosis was acute
alcohol intoxication, ethanol dependence/abuse; and
osteorhtritis/chronic back pain.

Another VA hospital summary from the VAMC, Altoona, dated in
February and March 1982, shows that the claimant was admitted to be
followed for complaints of depression and substance abuse. An
assessment in February 1982 showed a drug problem and personality
disorder. It was indicated that ahe would be transferred to the
VAMC, Highland Drive. He was subsequently admitted to the VAMC,
Highland Drive, where he related a history of alcohol abuse,
including drinking "2-3-4 fifths a day, and taking "reds." He
complained of being blue, depressed, and

- 7 -

suicidal in the past but not currently, and denied seizures, voice,
bizarre ideation. He related many situational problems. The
pertinent diagnosis was alcohol and drug abuse.

As noted, in March 1993, the claimant submitted an application for
VA disability compensation benefits (VA Form 21-526), seeking
service connection for PTSD and citing treatment at the VAMC,
Altoona, since 1993.

A hospital summary and treatment notes from the VAMC, Highland
Drive, dated in February and March 1993, show that the claimant was
admitted to the Sunstance Abuse Clinic to undergo rehabilitation
for his alcohol dependence. The claimant related that he had his
first drink of alcohol at age 15; that he began having problems
with heavy drinking at age 20; that he drinks an unspecified amount
daily; and that he currently experiences loss of control,
blackouts, increased tolerance and withdrawal symptoms, but denied
DT's or seizures. He has had multiple job losses, losses of
relationships, a DUI, and an arrest for public drunkenness. His
longest period of sobriety was 1 - 1/2 years when he was
incarcerated. Hid rehabilitation potential was considered poor.
During hospitalization, the claimant was fully alert and oriented
x 3, and his speech was clear, coherent and relevant, with a broad
affect and euthymic mood, and he denied current suicial or
homicidal ideation, delusions or hallucinations, while and gross
cognitive screening revealed that his recent and remote memory,
attention, and concentration were intact. At hospital discharge,
the claimant was alcohol and drug free, his thought processes were
normal, and his mood and affect were appropriate. The Axis I
diagnosis was alcoholism, and his GAF Score was 65.

In April 1993, the RO provided the claimant a VA PTSD stressor
development letter in April 1993, requesting details of stressful
incidents, including the names and units of all individuals killed
or wounded, and the dates and places of such incidents. In another
RO development letter on that date, the claimant was requested to
provided completed medical release authorizations for all
physicians and hospitals where he had received treatment for any
claimed disability. The claimant failed to respond to those
requests.

- 8 -

A report of VA psychiatric examination, conducted in May 1983,
shows that the claimant's records were reviewed, and showed that he
had a diagnosis of alcohol and drug abuse. He related that he had
begun drinking in Vietnam and currently drinks night and day, as
well as abusing Percodan. He further indicated that he last worked
in 1976 at shoe factory; that he was divorded in 1974 ands has 3
children; that he has been arrested for drunkenness, resisting
arrest, and for possession of firearms. Examination revealed that
the claimant was neatly dressed, and was generally pleasant and
cooperative. He complained of having trouble with a girl in about
1979, and described depression, loneliness, and poor sleep. His
thinking appeared organized, and his affect appropriate, and he did
not describe delusions or hallucinations. He complained of poor
memory, but gross testing showed that his memory was intact. His
judgment and insight were fair. He related that he was receiving
treatment at the outpatient clinic at the VAMC, Highland Drive, for
alcoholism and drug abuse. The diagnosis was chronic alcoholism and
drug abuse based upon the claimant's history.

In a document attached to that report, it was indicated that the
claimant asserted that he had seen extremely gory and graphic
scenes, with loss of his friends; that he has had multiple
imprisonments since service due to alcohol abuse/addiction almost
every year until recent years, some due to domestic problems; that
he held most jobs temporarily, losing them due to frequent
confinements. Examination revealed that the claimant was alert,
oriented, and relevant, with a depressed/distant affect, and no
overt psychotic/organic signs or symptoms. He related that he went
to the VAMC, Highland Drive, every Monday for PTSD counseling, and
indicated that he currently does not drink and does not remember
traumatic incidents he witnessed in the jungle. The claimant
asserted that he detached himself from people, and does not have an
optimistic view of the future. He was found capable of managing his
affairs and his benefits, and no diagnostic tests were undertaken.
The diagnosis was PTSD. The examining physician circled 9 out of 13
symptoms on an attached PTSD criteria form.

9 -

A rating decision of June 1994 denied service-connection for PTSD.
The claimant and his representative were informed of that decision
and of his right to appeal by RO letter of June 21, 1994, with
attachments.

In January 1995, the claimant submitted a March 1993 letter from
the VAMC, Highland Drive, states that the claimant was admitted to
that facility from February to March 1993 to attend the substance
Abuse Treatment Program, and was discharged upon completeion of
that program.

A rating decision of May 1995 determined that new and material
evidence had not been submitted to reopen the claim for service-
connection for PTSD. The claimant and his representative were
informed of that decision and of his right to appeal by RO letter
of June 21, 1994, with attachments. In May 1995, the claimant
submitted a Notice of Disagreement.

The Board notes that the claimant's Notice of Disagreement was
filed within the appeal period for the rating decision of June 1994
denying service-connection for PTSD, and the RO's notification
letter to the claimant and his representative, dated June 21, 1994.
A Statement of the Case was provided the claimant and his
representative on June 21, 1994.

In his Substantive Appeal (VA Form 9), filed in August 1995, the
claimant asserted that he never had any problems before entering
service.

At his personal hearing held in August 1995 before an RO Hearing
Officer, the claimant testified that he was "all over Vietnam";
that he was assigned to the 173rd Airborne Division; that he was
exposed to combat and saw friends and others fired upon, hit and
hurt; that once while on guard duty, he was not picked up on time;
that he feared that the enemy was all around him; that he was
exposed to friendly fire from a lieutenant in his unit who disliked
him and shot over his head; that the lieutenant caused him a lot of
stress; that he has had a lot of legal and domestic trouble in
Vietnam and since he returned from Vietnam which he attributed to
stress caused by that lieutenant; and that he gets along with his
family, but has no friends

10 -

and has only limited contact with his children. A transcript of the
testimony is of record.

Following his testimony, the claimant submitted a list of charges
against him, dated from May 1969 to April 1989, showing arrests for
disorderly conduct, theft, desertion, non-support, terroristic
threats, aggravated assault, vandalism, drunk and disorderly,
parole violations, assault with firearms, harassment, simple
assault, and driving under the influence. Most of the reported
charges included a component of alcohol abuse.

A Hearing Officer's decision, dated in August 1995, continued the
denial of service connection for PTSD. The claimant and his
representative were provided copies of that document.

A Supplemental Statement of the Case was provided the claimant and
his representative on September 19, 1995.

On July 16, 1996, the RO provided the claimant a VA PTSD stressor
development letter requesting details of stressful incidents,
including the names and units of all individuals killed or wounded,
and the dates and places of such incidents. The claimant failed to
respond to that request.

The RO obtained the claimant's complete service personnel and
administratibvev records. Thise records show that the claimant
served on active duty from May 1965 to May 1968, including service
in the Republic of Vietnam from June 1967 to May 1968. His MOS was
Airframe Repairman (68G), and he attended airframes repair school
from for 12 weeks, starting in May 1967. He received no awards or
decorations for valor, did not hols the Combat Infantryman's Badge
or an Air Crew Badge. While in the Republic of Vietnam, he was
assigned to Company D (Maintenance), 173 rd Support Battalion,
where he served as an Airframes Repairman.

Another Supplemental Statement of the Case was provided the
claimant and his representative on September 19, 1995.

Documents obtained from the Social Security Administration (SSA)
show that the claimant was awarded SSA disability benefits,
effective May 31, 1990, based upon alcoholism. The supporting
documents included treatment notes from the VAMC,, Altoona, dated
from January 1991 to May 1993, and in January 1994.

This case was before the Board in August 1998, at which time the
Board remanded the case to the RO for additional development of the
evidence, to include asking the claimant to state the names and
addresses of all private and VA health care providers who had
treated him for his claimed PTSD since service separation, for a
complete statement of all inservice stressors claimed by the
veteran, and for a VA psychiatric examination to determine whether
the claimant is suffering from PTSD due to disease or injury which
was incurred or aggravated by active service. If the claimant was
diagnosed with PTSD, the VA examiner was asked to identify each
claimed stressor which is sufficient to support that diagnosis, and
to state whether there was a causal relationship between the
stressor and the claimant's current symptomatology.

A March 9, 1999, RO development letter to the claimant and his
representative asked that he state the names and addresses of all
private and VA health care providers who had treated him for his
claimed PTSD since service separation, and that he submit a
complete statement of all inservice stressors claimed by the
veteran. No response was received to that letter. The case was
returned to the Board without completing the additional development
actions requested in the Board's August 1998 remand order.

The case was again before the Board in December 1999, at which time
the Board remanded the case to the RO for additional development of
the evidence, including asking the claimant to state the names and
addresses of all private and VA health care providers who had
treated him for his claimed PTSD since service separation, and for
a complete statement of all inservice stressors claimed by the
veteran. The

- 12 -

claimant was to be informed that the requested information is
necessary to obtain supportive evidence of stressful evenets and
that failure to respond might result in an adverse determination
The RO was further directed to prepare a summary of the veteran's
claimed inservice stressors, and to provide that summary and any
other associated documents to the U.S. Armed Services Center for
Research of Unit Records (USASCRUR) for any information which might
document the claimant's alleged stressors. The RO was further
directed to obtain a VA psychiatric examination to diagnose or rule
out PTSD and, if the claimant was diagnosed with PTSD, to identify
each claimed stressor which is sufficient to support that
diagnosis, and to state whether there was a causal relationship
between the stressor and the claimant's current symptomatology.

An RO letter of March 9, 2000, requested that the claimant complete
and submit medical records release authorizations for all private
or VA doctors or hospitals who had treated him for PTSD since
service separation. He was further asked to complete and submit a
PTSD stressor letter describing the details of stressful incidents,
including the names and units of all individuals killed or wounded,
and the dates and places of such incidents. The only such medical
record release authorization submitted by the claimant cited
treatment records at the VAMC, Highland Drive. No response was
received to the request for the details of stressful incidents,
including the names and units of all individuals killed or wounded,
and the dates and places of such incidents.

VA outpatient treatment records from the VAMC, Highland Drive,
dated from July to November 1999, show no complaint, treatment,
findings or diagnosis of PTSD or other psychiatric disorder.

By letter of September 18, 2001, the RO provided the claimant and
his representative a VA PTSD stressor development letter requesting
details of stressful incidents, including the names and units of
all individuals killed or wounded, and the dates and places of such
incidents. That letter informed the claimant that the requested
information is necessary to obtain supportive evidence of stressful

13 -

evenets and that failure to respond might result in an adverse
determination The claimant failed to respond to that letter.

A report of VA PTSD examination, conducted in March 2002, cited the
examiner's review of the claimant's medical record and the
claimant's history of alcohol abuse, allegedly in remission since
the previous month, prior to which the claimant was "totally
blitzed" for the "entire month". The claimant asserted that he
served in Vietnam from May 1967 to May 1968 with the 173rd Airborne
Brigade. He related that he thinks about Vietnam "every day", but
does not currently experience dreams as frequently as before (3-4
times weekly) because his physical pain keeps him from getting a
good night's sleep. Those dreams were alleged to involve two
experiences, the first of being on guard duty, and being forgotten
when it was time to be picked up, and the claimant asserted that he
was scared to death, and dreams of being attacked by the Viet Cong.
The second incident involved an event in which the Vietnamese
infiltrated the perimeter and were blowing up helicopters before
being driven off. The claimant asserted that a Lieutenant in his
unit assigned him to guard a hole in the perimeter, then stood
behind him and fired his rifle three times over the claimant's
head, startling him and causing him to fall backwards into the
hole. The claimant alleged that this and other incidents resulted
in him developeing a general mistrustrt for authority figures of
any kind, including supervisors and.policemen, family members and
co-workers. The claimant further related such difficulties had
resulted in 200 to 300 arrests and jailings for vatious charges,
including public intoxication, resisting arrest, assault and
battery, and other legal issues, causing him to be incarcerated on
one occasion for 2 1/2 years. He was last jailed in July 2001 for
driving without a license after his license was suspended because
of a large number of DUI's. The claimant further alleged that in
addition to recurrent dreams, interpersonal conflicts, difficulty
maining anger control and a general estrangement from others,he has
daytime flaskbacks that cab be triggered by war-related television
movies or documentaries, and that duringf such occasions, he may
cry uncontrollably as he thinkd about the atrocities that were
committed on all sodes and the specific atrocities that were
committed by American soldiers, none of which he identified. He
alleged that his startle response had decresed with the loss of
hearing in his right ear, but remains hypervigilant, avoids crowds
and

- 14 -

veteran's organizations and groups, and believes that others will
always try to cheat him. He further stted that he had discontinued
his attendance at the PTSD group at the VAMC, Highland Drive,
because the didn't think it was helping.

Mental status examination disclosed that the claimant was prompt,
appropriately dressed, and marginally groomed. He was alert and
well-oriented, and was able to relate throughout the entire
examination process. He gradually became more comfortable and would
volunteer information, but continued to demonstrate some limited
spontaneity and poor eye contact. His affect remained stable, but
was considered consistent with his self-reported "lousy, really bad
mood". He denied suidcidal or homicidal ideation, delusional
ideations, hallucinations or perceptions, obsessive-compulsive
tendencies, or panic attacks. His thought processes were slightly
decreased in speed, but were logical and goal-directed. No formal
testing was administered, but the examiner estimated the claimant's
judgment and insight to be adequate, although not the best it could
be, especially his longterm alcohol abuse. He further indicated
that the claimant was competent to handle his benefit payments. The
diagnosis was PTSD, and the examiner stated that he believed that
the claimant's PTSD and associated symptomatology was related
strictly to his Vietnam experiences, and estimated his Global
Assessment of Functioning (GAF) Score to be 45, based soley upon
his PTSD and not anthing related to his alcohol dependence.

VA outpatient treatment records from th VAMC, Altoona, dated from
April 1993 to July 2002, show that the claimant was seen for
substance abuse with domestic violence. He carried a diagnosis of
alcohol dependence and PTSDAn entry in March 1999 asserted that the
claimant was treated for war-related problems several times a moth
for the past year, and espressed the opinion that he was acutely
and chronically disabled due to that condition. He was noted to
have completed the Substance Abuse Treatment Program in March 1993.
It was recommended that he take his medications and avoid the use
of alcohol. In addition, he was asserted to have been hospitalized
for PTSD in January 1994 and in April 1994.

- 15 -

A hospital summary , dated in March 1995, shows that the claimant
was admitted for a scheduled Community Maintenance Program (CMP)
stay. His mentl stataus was decribed as alert and fiully oriented,
with a depressed mood. The diagnoses included PTSD, in partial
remission; alcohol dependence, in remission; GAF Score currently
60; 60 in past year. .

VA outpatient treatment further show that in June 1995, the
claimant was seen, asserting that he continued to maintain
sobriety, while his biggest issue was the fact that his ex-wife is
seeking child support because he was recently awarded SSA
disability and SSI benefits. He was indicated to have anger
management problems directed toward his former in-laws. He did not
report experiencing nightmares or intrusive thoughts. He denied
suicidal or homicidal ideation, and had no physical complaints. The
assessment was alcohol dependence and PTSD. In July 1995, the
claimant was discharged from the Respite Program, asserting that he
was sleeping fairly well, but is experiencing occasional nightmares
related to his Vietnam experiences. Also in July 1995, it was noted
that the claimant continued to drink alcohol several times a week,
but denied suicidal or homicidal, but denied any nightmares. In
August 1995, the c.laimnat asserted that he continued tomaintain
sobriety; that his mood was elevated; and that he did not
experience any of th symptoms of depression previously reported. In
November 1995, the claimant related that he recently drank for two
days, and described problems with familiy members regarding
financial matters. In December 1999, the claimant reported that he
continued to drink on occasion, but asserted that alcohol was not
a problem, and stated that he is depressed, without suicidal
ideation or plan. In March 1996, the claimant reported that he
drank a six-pack once in the last month, and reported that he was
having problems with family members and was depressed, without
suicidal ideation or plan. His prognosis for long-lasting recovery
from alcoholism was described as poor.

In July 1997, the claimant returned to the clinic after an extended
absence, and it was indicated that he continued to abuse alcohol
occasionally, and compalained of occasional nightmares related to
his Vietnam experiences. He also admitted to episodic depression,
without suicidal thoughts or plans. In February 1998, the

- 16 -

claimant spent most of the ssession ventilating about his daughter
and her live-in botfriend, and expressed homicidal ideation toward
this couple. He admitted to drinking occasionally and stated that
he had no intention of quitting. He denied depression, but admitted
to problems with anger management.

In a RO letter to the USASCRUR, dated in April 2002, the claimant's
name, service number, and SSA number were provided, togther with a
summary of stressful incident reported by the claimant at his
perosneal hearing and otherwise, and information was requested with
might corroborate the claimant's alleged stressors, to include unit
histories during his service in Vietnam. In addition, the
claimant's personnel record and his descriptions of events were
enclosed in that transmittal. A response from the Director,
USASCRUR, dated in April 2002, stated that the information provided
was insufficient for the purpose of conducting meaningful research,
and that additional evidence was needed, including dates, type of
incident and location, full names of casualties, unit designations
to the company level, and other units involved.

II. Analysis

In general, under pertinent law and VA regulations, service
connection may be granted if the evidence establishes that the
veteran's claimed psychiatric disability was incurred in or
aggravated by service. 38 U.S.C.A. 1110, 1131 (West 1991 & Supp.
2002); 38 C.F.R. 3.303 (2002).

Notwithstanding the lack of a diagnosis of a psychiatric disorder
during service, service connection may still be granted if all of
the evidence, including that pertinent to service, establishes that
the disease was incurred in service. 38 U.S.C.A. 1113(b) (West 1991
& Supp. 2002); 38 C.F.R. 3.303(d) (2002); Cosman v. Principi, 3
Vet. App. 503, 505 (1992).

The original version of 38 C.F.R. 3.304(f), effective May 19, 1993,
provided that service connection for PTSD requires medical evidence
establishing a clear

- 17 -

diagnosis of the condition, credible supporting evidence that the
claimed inservice stressor actually occurred, and a link,
established by medical evidence, between current symptomatology and
the claimed inservice stressor. If the claimed stressor is related
to combat, service department evidence that the veteran engaged in
combat or was awarded the Purple Heart, Combat Infantryman Badge,
or similar combat citation would be accepted, in the absence of
evidence to the contrary, as conclusive evidence of the claimed
inservice stressor. 38 C.F.R. 3.304(f). The Board notes that the
record is devoid of evidence that the claimant served in combat
against the enemy while in the Republic of Vietnam, and he has not
credibly asserted that he did so. In addition, the claimant's MOS
was Airframes Repairman, and he served in Company D (Maintenance),
in the 173rd Support Battalion.

Effective March 7, 1997, the provisions of 38 C.F.R. 3.304(f) were
amended to provide the service connection for PTSD requires medical
evidence diagnosing the condition in accordance with [38 C.F.R.
4.125(a) - i.e., a diagnosis in conformity with DSM-IV]; a link,
established by medical evidence, between current symptoms and an
in-service stressor; and credible supporting evidence that the
claimed in- service stressor occurred. If the evidence establishes
that the veteran engaged in combat with the enemy and the claimed
stressor is related to that combat, in the absence of clear and
convincing evidence to the contrary, and provided that the claimed
stressor is consistent with the circumstances, conditions, or
hardships of the veteran's service, the veteran's lay testimony
alone may establish the occurrence of the claimed in-service
stressor. (Amended to reflect the holding of Cohen v. Brown, 10
Vet. App. 128 (1997), effective March 7, 1997.)

In the case of any veteran who engaged in combat with the enemy in
active service with a military, naval, or air organization of the
United States during a period of war, campaign, or expedition, the
Secretary shall accept as sufficient proof of service-connection of
any disease or injury alleged to have been incurred in or
aggravated by such service satisfactory lay or other evidence of
service incurrence or aggravation of such injury or disease, if
consistent with the circumstances, conditions, or hardships of such
service, notwithstanding the fact that there is no official record
of such incurrence or aggravation in such service, and, to that
end,

- 18 -

shall resolve every reasonable doubt in favor of the veteran.
Service-connection of such injury or disease may be rebutted by
clear and convincing evidence to the contrary. 38 U.S.C.A. 1154(b)
(West 1991 & Supp. 2002). Satisfactory lay or other evidence that
an injury or disease was incurred or aggravated in combat will be
accepted as sufficient proof of service connection if the evidence
is consistent with the circumstances, conditions or hardships of
such service even though there is no official record of such
incurrence or aggravation. 38 C.F.R. 3.304(d) (2002). The specific
evidentiary standards and procedures in 38 U.S.C.A. 1154(b) only
apply once combat service has been established. In the absence of
any definition of the phrase or its terms in any applicable statute
or regulation, the ordinary meaning of the phrase "engaged in
combat with the enemy" requires that the veteran have personally
taken part in a fight or encounter with a military foe or hostile
unit of instrumentality. The phrase would not apply to veterans who
served in a general "combat area" or "combat zone" but did not
themselves engage in combat with the enemy. The issue must be
resolved on a case-by-case basis, assessing the credibility,
probative value, and relative weight of each relevant item of
evidence. VAOPGCPREC 12-99.

In order for service connection to be awarded for PTSD, three
elements must be present: (1) a current medical diagnosis of PTSD;
(2) medical evidence of a causal nexus between current
symptomatology and the claimed in-service stressor; and (3)
credible supporting evidence that the claimed in-service stressor
actually occurred. 38 C.F.R. 3.3 04(f); Moreau v. Brown, 9 Vet.
App. 389 (1996).

In Zarycki v. Brown, 6 Vet. App. 91 (1993) the Court set forth the
analytical framework and line of reasoning for determining whether
a veteran was exposed to a recognizable stressor during service,
which, as discussed above, is an essential element in solidifying
a claim for service connection for PTSD. In Zarycki, it was noted
that, under 38 U.S.C.A. 1154(b), 38 C.F.R 3.304(d) and (f), and the
applicable provisions contained in VA Manual 21-1, the evidence
necessary to establish the incurrence of a recognizable stressor
during service to support a claim of service connection for PTSD
will vary depending on whether the veteran "engaged in combat with
the enemy." See Hayes v. Brown, 5 Vet. App. 60 (1993).

19 -

The determination as to whether the veteran "engaged in combat with
the enemy" is made, in part, by considering military citations that
expressly denote as much. Doran v. Brown, 6 Vet. App. 283, 289
(1994). However, the Court has held that the Board may not rely
strictly on combat citations or the veteran's MOS to determine if
he engaged in combat; rather, other supportive evidence of combat
experience may also be accepted. See Dizoglio v. Brown, 9 Vet. App.
163, 166 (1996); West v. Brown, 7 Vet. App. 70, 76 (1994). If
combat is affirmatively indicated, then the veteran's lay testimony
regarding claimed combat-related stressors must be accepted as
conclusive as to their actual occurrence and no further development
or corroborative evidence will be required, provided that the
veteran's testimony is found to be "satisfactory," i.e., credible,
and "consistent with the circumstances, conditions, or hardships of
such service." Zarycki, 6 Vet. App. at 98.

The requirement of 3.304(f) for "'credible supporting evidence'
means that 'the appellant's testimony, by itself, cannot, as a
matter of law, establish the occurrence of a noncombat stressor."'
However, "credible supporting evidence" need not be service
department evidence. See Moreau, 9 Vet. App. at 395 (1996). A non-
combat veteran's claim must be denied if the preponderance of the
evidence is against the claim. By preponderance of the evidence is
meant that the truth of the fact in controversy is "more likely
than not." See Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).
Conversely, a combat veteran's claim cannot be denied unless there
is "clear and convincing evidence" to the contrary as to the
service incurrence or aggravation element. By "clear and
convincing" is meant that there is a "reasonable certainty of the
truth of the fact in controversy." See Vanerson v. West, 12 Vet.
App. 254 (1999).

If there is no combat experience, or if there is a determination
that the veteran engaged in combat but the claimed stressor is not
related to such combat, there must be independent evidence to
corroborate the veteran's statement as to the occurrence of the
claimed stressor. See Doran, 6 Vet. App. at 288-89 (1994). The
veteran's testimony, by itself, cannot, as a matter of law,
establish the occurrence of a non- combat stressor. See Dizoglio,
9 Vet. App. at 166 (1996). Further, an opinion by a mental health
professional based on a post-service examination of the veteran

- 20 -

cannot be used to establish the occurrence of a stressor. Moreau v.
Brown, 9 Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App.
128 (1997).

Evidence of the veteran's current condition is not generally
relevant to the issue of service connection, absent some competent
linkage to military service. See, e.g., Morton v. Principi, 3 Vet.
App. 508, 509 (1992); Mingo v. Derwinski, 2 Vet. App. 51, 53
(1992).

The Court has held that a lay person, such as the claimant, is not
competent to offer evidence that requires medical knowledge, such
as the diagnosis or cause of a disability. See Ramey v. Brown, 9
Vet. App. 40 (1996); Cromley v. Brown, 7 Vet. App. 376, 379 (1995);
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v.
Derwinski, 2 Vet. App. 492, 495 (1992). If such testimony is not
competent, it cannot be probative. A claimant's statements as to
nexus are entitled to no probative weight. Layno v. Brown, 6 Vet.
App. 465 (1994). The Court has held, however, that a veteran's
statements are competent as to the onset and continuity of
symptomatology, including pain. Heuer v. Brown, 7 Vet. App. 379,
384 (1995); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).

The Board must account for the evidence that it finds persuasive or
unpersuasive and provide reasons for rejecting material evidence
favorable to the claim. See Gabrielson v. Brown, 7 Vet. App. 36,
39-40 (1994). This is critically important in a claim for service
connection as frequently there is medical evidence in the form of
a nexus opinion both for and against the claim. And it is not error
for the Board to favor one competent medical expert over another
when the Board gives an adequate statement of reasons and bases.
Owens v. Brown, 7 Vet. App. 429, 432-3 (1995).

In assessing such evidence, the failure of the physician to provide
a basis for his opinion goes to the weight or credibility of the
evidence in the adjudication of the merits. See Hernandez-Toyens v.
West, 11 Vet. App. 379, 382 (1998). Other factors for assessing the
probative value of a medical opinion are the physician's access to
the claims file and the thoroughness and detail of the opinion. See
Prejean v. West, 13 Vet. App. 444, 448-9 (2000). In some cases, the
physician's

- 21 -

special qualifications or expertise in the relevant medical
specialty or lack thereof may be a factor. In every case, the Board
must support its conclusion with an adequate statement of its
reasoning of why it found one medical opinion more probative than
the other.

In this particular case, the claimant's service medical records are
silent for complaint, treatment, findings or diagnosis of a
psychiatric disability during active service. The claimant's
service personnel and administrative records show that his military
occupational specialty (MOS) was Airframe Repairman (68G); that he
received no combat awards or decorations for valor; and that he did
not receive the Purple Heart medal. While in the Republic of
Vietnam, he served with Company D (Maintenance), 173rd Support
Battalion. There is no evidence showing that the claimant served
with the 173rd Airborne Division, or with any other combat unit.

The record is devoid of any evidence of a psychiatric disability in
the claimant between the time of service separation and his
hospitalization in 1980 for chronic habitual drinking, a period of
20 years. The claimant stated at the time of that admission that he
had never previously been hospitalized at any medical facility. The
claimant has indicated that he first drank alcohol at age 15, and
that alcohol had become a problem at age 20. The Board notes that
the record shows that the claimant, who was born in June 1945,
entered active service in May 1965, indicating that drinking was a
problem prior to, or contemporaneous with, the claimant's entrance
on active duty.

The Board further notes that the claimant has been asked by RO
letters of April 23, 1993, July 16, 1996, March 9, 1999, and March
9, 2000 to provide a stressor statement which includes sufficient
detail to enable the USASCRUR to verify the claimed stressors, but
has failed to respond to those requests. The Board notes that the
claimant and his representative were notified of the potential
adverse consequences of failing to provide the requested
information.

In addition, the claimant and his representative were specifically
informed at his personal hearing held in August 1995 that proof of
a verifiable stressor was lacking;

- 22 - 

that he had no medals denoting combat service; and that he needed
to provide information of stressors or stressful situations on
order to ask for verification from the USASCRUR to support a
diagnosis of PTSD (See Transcript, page 12). Further, the claimant
and his representative were provided copies of the Board's Remand
orders of August 1998 and December 1999, in which the Board noted
that verification of the claimed stressors was required. The August
1998 Remand order noted, inn particular, that the question of
whether a claimant was exposed to a stressor in service is a
factual determination and VA adjudicators are not bound to accept
such lay statements simply because treating medical providers did
so, citing Cohen v. Brown, 10 Vet. App. 128 (1997; Moreau v. Brown,
9 Vet. App. 389 (1996); Wood v. Derwinski, 1 Vet. App. 190(1991)
(affirmed on reconsideration, 1 Vet. App. 406 (1991). In Cohen,
supra, the Court stressed the need for the examining physician to
link the diagnosis of PTSD to specific stressor events, as opposed
to generalized attribution to military service. See 38 C.F.R.
3.304(f)

The duty to assist is not a one-way street. If a veteran wishes
help in developing a claim, he or she cannot passively wait for it
in those circumstances where he or she may or should have evidence
that is essential in obtaining putative evidence. Wamhoff v. Brown,
8 Vet. App. 517, 522 (1996); Wood v. Derwinski, 1 Vet. App. 190,
192 (1991); reconsidered, 1 Vet. App. 406 (1991). Further, the
Federal Circuit Court has held that the general rule is that where
evidence to prove a fact is peculiarly within the knowledge and
competence of one of the parties, fairness requires that party to
bear the burden of coming forward. Jensen v. Brown, 19 F.3d.1413
(Fed. Cir. 1994).

The only diagnoses of PTSD contained in the record are based upon
unverified stressors alleged by the claimant, which are devoid of
any substantiation in the record. As noted above, in order for
service connection to be awarded for PTSD, three elements must be
present: (1) a current medical diagnosis of PTSD; (2) medical
evidence of a causal nexus between current symptomatology and the
claimed in-service stressor; and (3) credible supporting evidence
that the claimed in-service stressor actually occurred. 38 C.F.R.
3.304(f); Moreau v. Brown, 9 Vet.

23 - 

App. 389 (1996). In the instant appeal, there is no credible
supporting evidence that the claimed in-service stressors actually
occurred.

Based upon the foregoing, and for the reasons and bases stated, the
Board finds that service connection for PTSD is not warranted.
Accordingly, the claim for service connection for PTSD is denied.

The Board has considered the doctrine of resolution of reasonable
doubt in the claimant's favor; however, where the evidence is not
in equipoise, or evenly balanced, as in this case, the doctrine is
not for consideration. Gilbert v. Derwinski,

ORDER

Service connection for PTSD is denied.

G. H. Shufelt 
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 200 1, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court.

24 -




